Filed 11/24/15 P. v. Woolridge CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B254519
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. NA096294)

         v.

WILLIAM DEANDRE WOOLRIDGE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
James Pierce, Judge. Affirmed.
         Gordon B. Scott, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Margaret
E. Maxwell and Tannaz Kouhpainezhad, Deputy Attorneys General, for Plaintiff
and Respondent.
        Appellant William Woolridge appeals his conviction of first degree
(residential) burglary, contending the trial court committed reversible error by
admitting evidence of uncharged misconduct under Evidence Code section 1101,
subdivision (b) to establish his identity as the perpetrator of the charged crime. We
disagree and affirm the judgment. However, the abstract of judgment must be
amended to reflect that the residence was not occupied when it was burglarized.


                FACTUAL AND PROCEDURAL BACKGROUND
        A. Information
        Appellant was charged by information with burglarizing a dwelling house on
June 4, 2013, in violation of Penal Code section 459.1 The information alleged that
the house was inhabited at the time, but that allegation was stricken by the court
during trial. The information further alleged that appellant had been convicted of
two prior serious and/or violent felonies as defined by section 667, subd. (d) and
1170.12, subd. (b): a burglary in January 2005 and an attempted burglary in July
2003.


        B. Pretrial Proceedings
        Prior to trial, the prosecutor moved to admit evidence of an uncharged
incident that occurred on June 21, 2013 under Evidence Code section 1101,
subdivision (b), to establish appellant’s identity as the perpetrator of the June 4,
2013 burglary. In support of the motion, he contended: “In both instances the acts
occurred between 8:30 and 8:40 in the morning. They both occurred on weekdays.
The both follow[ed] the same pattern. The defendant walked to the front door of a
residence in a residential area, . . . just a mile or so from one another . . . , knocked

1
        Undesignated references are to the Penal Code.

                                            2
on the front door loudly, did not receive a response from the homeowner inside,
and then went around to the back of the house.” The prosecutor also explained that
the evidence would show the presence of a blue “Giant” bicycle at the June 4
burglary, that appellant was stopped by police officers while riding a blue Giant
bicycle on June 21, and that a GPS (global positioning satellite) monitoring device
that appellant, a parolee, was wearing would show his location in the vicinity of
the two incidents. In sum, according to the prosecutor, the significant
characteristics of the two incidents were “almost identical”: “The manner in which
the person approached the house, the manner in which [he] attempted to gain
access to the house to complete the burglary, the GPS identification of the
defendant as the person at both of those locations, the presence of the blue bicycle,
the fact that the two locations are separated by less than a mile, the time of day
almost down to the minute that both of these incidents occurred, and the fact that
they both occurred on weekdays when people are most likely to be at work.”
      Appellant opposed the motion. His counsel contended Giant was a popular
brand of bicycle and that the behavior of the perpetrators during the two incidents
was not sufficiently similar. She further asked the court to exclude the evidence
under Evidence Code section 352. The court ruled the evidence admissible under
Evidence Code section 1101, subdivision (b), and found that the possibility of
undue prejudice did not require its exclusion under Evidence Code section 352.


      C. Evidence at Trial
             1. Prosecution Evidence
                    a. June 4, 2013 Charged Offense
      On the morning of June 4, 2013, Karina Melgarejo was home with her one-
year old daughter in the front half of a house on East Marker Lane she and her


                                          3
boyfriend shared with her boyfriend’s uncle, Miguel Ramirez, and his family.2 At
8:30 a.m., she was awakened by a pounding on the front door. Looking out a
window, she saw a man she described as either a dark-skinned Hispanic or a light-
skinned African-American. She did not see the man’s face. A few moments later,
Melgarejo saw a man’s blue bicycle in front of her door step with the word “Giant”
written on it.3 After approximately five minutes, Melgarejo noticed the bicycle
was gone. Melgarejo then saw shadows of people walking toward the back of the
house where the Ramirezes lived. She next heard voices and the sound of people
moving around and dropping items inside the Ramirez residence. She called 911.4
When a police officer arrived, at approximately 8:45, there was no one inside the
Ramirez residence or the yard, but the residence had been ransacked.
       Miguel Ramirez testified that when he left home that morning, his bedroom
window was open. When he returned later that morning after being called, he saw
that the screen to the window had been removed, and his bedroom was in disarray.
Numerous items were missing, including an Xbox, stereo speakers, gold chains,
and two containers filled with coins.
       The prosecution also introduced a taped conversation between appellant and
his girlfriend, Taquasha Speck. Appellant asked Speck if she “[r]emember[ed] that
system? The X-box.” Speck responded: “The who?” Appellant asked: “You
don’t got the X-Box no more?” Speck responded: “We got[] a Wii now.”


2
       The house was divided into two residences -- one in front and the other in the back
-- separated by a locked door and accessible by separate entrances.
3
       Melgarejo was shown a photograph of a blue Giant bicycle and identified it as the
one she had seen that day. The photo was subsequently identified as one taken of the
bicycle appellant was seen riding on June 21, taken into evidence after appellant’s arrest.
4
        In the 911 audio tape -- introduced into evidence by the prosecution -- Melgarejo
described the person she saw, the noises she heard, and the bicycle in accordance with
her testimony at trial.

                                             4
Appellant also asked whether Speck still had “that stereo system,” and told her to
“[b]reak it down to the factory . . . . The way I got it . . . [t]he way that I brought it
to your house.” After the conversation about the stereo, Speck stated “The X-Box
was trippin’ . . . so we just took it back and got a Wii.”


                     b. June 21, 2013 Uncharged Offense
       On the morning of June 21, 2013, Juan Lopez was lying in bed in his home
located on East Bort Street near its intersection with Muriel Avenue, less than half
a mile from the Ramirez residence. His three daughters were also home. At
approximately 8:30 a.m., Lopez heard a loud knocking on the front door. He
looked out and saw an African-American man he later identified as appellant
walking away from the front door. The man was pushing a light blue bicycle and
wearing a black shirt and multi-colored shoes. Moments later, Lopez heard his
dogs barking and went to look into his back yard. Someone was trying to open the
locked gate to the back yard. Lopez could not see the person’s face, but under the
gate, he saw the same multi-colored shoes he had just seen on appellant. Lopez
went inside to arm himself. When he returned, he saw appellant jump over the
fence into his back yard. He went back inside and instructed one of his daughters
to call 911.
       When police officers arrived, at approximately 8:45 a.m., there was no one
in the yard. Approximately five to ten minutes later, Officer Jorge Grajeda spotted
appellant about a block from the Lopez residence, wearing a black shirt and riding
a blue bicycle with the word “Giant” written on the frame.5 He questioned
appellant and let him go. As appellant was leaving, Lopez approached the officers

5
        Appellant told the officer he was riding “home” from his girlfriend’s house. At
trial, appellant’s parole officer and girlfriend Taquasha Speck both testified appellant
lived with Speck and had done so since June 1.

                                             5
and identified appellant as the man he had seen jump into his back yard. Appellant
was subsequently arrested, and his bicycle booked into evidence and
photographed.6


                    c. GPS Evidence
      At the time of the June 4 and June 21 incidents, appellant was on parole and
wearing a GPS monitoring device. Appellant’s parole officer Michael Cerezo
described placing a monitor on appellant in May 2012 and replacing it in
December 2012 with the one he was wearing at the time of his arrest. The GPS
monitor transmits its location and other information, such as whether anyone had
attempted to tamper with it and whether it was functioning properly. Cerezo
reviewed the records for appellant’s monitor. He saw no evidence that the monitor
had been removed or tampered with, or that it had malfunctioned. In June 2013,
Cerezo visited the home on Cummings Lane where appellant lived with Speck. He
saw a blue bicycle in front of the residence and observed appellant playing video
games.7
      Steven Reinhart, the regional GPS coordinator and the prosecution’s expert
on GPS devices, testified that each monitor contains a receiver and a cellular
modem allowing it to connect to GPS satellites. The satellites continuously send
out radio signals, allowing the monitors to calculate their position on earth within




6
      This was the photograph shown to Melgarejo at trial.
7
       Shown the same photograph of a bicycle identified by Melgarejo as the one she
had seen the day of the June 4 burglary, Cerezo testified that the bicycle he saw at
appellant’s residence was a darker blue and was a male-style bicycle, not the female-style
depicted.

                                            6
50 feet every minute of every day.8 The monitors transmit the location data to
servers, through cellular towers. They also send information indicating whether
they are being charged or tampered with. Reinhart saw no indication that
appellant’s monitor was malfunctioning or had been tampered with on June 4 or
June 21, 2013.
       Reinhart generated a tracking report for appellant’s monitor for the morning
of June 4, 2013. Between 8:00 and 8:29, it showed the monitor being charged at a
location on Cummings Lane, where Speck and appellant lived. The monitor
remained at that location until 8:36, when it began to show movement. At 8:37,
appellant was on a street that intersected Cummings Lane and Marker, travelling at
a rate of 7 miles per hour. Thereafter, the report generated by the monitor showed
appellant at the following locations at the following times: between 8:38 and 8:40,
in the vicinity of the Ramirez residence on Marker, in the front of the house and in
the yard of the house next door;9 at 8:42, in the back of the Ramirez residence;
from 8:43 until 8:51, inside the Ramirez residence;10 at 8:52, back home on
Cummings Lane; at 8:59, returning to the Ramirez residence on Marker; at 9:00,
inside the residence; at 9:04, back on Cummings Lane.
       Reinhart also generated a tracking report for appellant’s monitor for the
morning of June 21, 2013. It showed appellant on Long Beach Boulevard at 8:37
a.m. and at Muriel and Bort, near the Lopez residence, at 8:38 a.m. Within the
next ten minutes, he was shown moving down Muriel to a point south of Bort,


8
       Reinhart explained that sometimes, solid objects, such as buildings and cars,
interfere with the satellites’ signal, in which case the monitors attempt to determine a
general location using nearby cellular towers.
9
       Speck’s home was two blocks from the Ramirez residence.
10
      At 8:47 and 8:48, the monitor was unable to pick up a satellite signal, and
transmitted the location of a nearby cellular tower.

                                             7
returning to the Lopez residence, at various points on the Lopez property, and
travelling along East Scott Street, four blocks south of Bort.


             2. Defense Evidence
      The defense called Speck, who testified appellant moved in with her on June
1, 2013. Appellant had an Xbox and stereo system when they began living
together. Appellant babysat her son when Speck went to school, Monday through
Friday from 8:00 a.m. to 12 noon. She had never found her son unsupervised
when she came home. She left her son with appellant on June 4, 2013. When she
returned, appellant was there. There were no new possessions in the home.


      D. Deliberations
      The jury began deliberating on the afternoon of December 18, 2013 and
returned a verdict the following afternoon. In the course of its deliberations, the
jury sent out notes requesting a “timestamp” for the 911 call, the time at which the
police arrived at the Ramirez home, and a readback of testimony regarding the
error range of the GPS unit and the replacement of appellant’s GPS unit. On the
second day of deliberations, the jury declared itself deadlocked. The court told the
jurors to continue deliberating, and the jury reached a verdict later that day.


      E. Verdict and Sentencing
      The jury found appellant guilty of first degree (residential) burglary. The
court found the allegations concerning appellant’s prior strikes true. The court
struck one of the strikes and sentenced appellant to a term of 22 years, consisting
of the high term of six years doubled, plus two additional five-year terms under
section 667, subdivision (a)(1). The court also imposed various fines and
assessments. This appeal followed.
                                           8
                                    DISCUSSION
      A. Evidence Admitted Under Evidence Code section 1101
      Appellant contends the trial court improperly admitted the evidence of the
June 21, 2013 incident to support appellant’s guilt of the charged burglary
committed on June 4. For the reasons discussed, we disagree.
      The rules governing the admissibility of evidence of other acts to prove guilt
of the charged offense are familiar and well settled. Evidence of specific instances
of past conduct to prove conduct on a specific occasion is generally prohibited.
(Evid. Code, § 1101, subd. (a).) But Evidence Code section 1101, subdivision (b)
permits the admission of evidence that “a person committed a crime, civil wrong,
or other act when relevant to prove some fact (such as motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake or accident . . . ) other
than his or her disposition to commit such an act.”11 “When evidence is offered
under Evidence Code section 1101, subdivision (b), the degree of similarity
required for cross-admissibility ranges along a continuum, depending on the
purpose for which the evidence is received. The least degree of similarity is
required to prove intent. A higher degree is required to prove common plan, and
the highest degree to prove identity.” (People v. Scott (2011) 52 Cal.4th 452, 470.)
      In cases such as the present one in which the prosecution seeks to prove the
defendant’s identity as the perpetrator of the charged offense by evidence he
11
        Although the June 21 incident did not amount to a burglary and was never charged
as a crime, actions that can reasonably be interpreted as the precursors to criminal
misconduct may be introduced to prove identity under Evidence Code section 1101,
subdivision (b). For example, in People v. Lynch (2010) 50 Cal.4th 693, abrogated in
part on another ground in People v. McKinnon (2011) 52 Cal.4th 610, where the
defendant was charged with robbing and murdering multiple elderly women in their
homes, the Supreme Court found the trial court had not erred in admitting the testimony
of an elderly woman who lived in the same area as the victims and, within the two-month
period in which the charged crimes occurred, had observed the defendant trespassing
beneath her window. (Id. at p. 706, 756-757.)

                                           9
committed a crime, civil wrong, or other act, admissibility depends on proof that
the charged offense and uncharged actions “‘share distinctive common marks
sufficient to raise an inference of identity.’” (People v. Medina (1995) 11 Cal.4th
694, 748.) Our Supreme Court has said that for uncharged misconduct to be
relevant to prove identity, the pattern and characteristics of the uncharged
misconduct and the charged offense “‘must be so unusual and distinctive as to be
like a signature’” (People v. Ewoldt (1994) 7 Cal.4th 380, 403, quoting 1
McCormick on Evidence (4th ed. 1992) § 190, pp. 801-803) and “‘“virtually
eliminate[] the possibility that anyone other than the defendant committed the
charged offense.”’” (People v. Hovarter (2008) 44 Cal.4th 983, 1003.) “The
strength of the inference in any case depends upon . . . the degree of distinctiveness
of individual shared marks, and [] the number of minimally distinctive shared
marks.” (People v. Thornton (1974) 11 Cal.3d 738, 756, italics deleted,
disapproved in part on other grounds in People v. Flannel (1979) 25 Cal.3d 668
and People v. Martinez (1999) 20 Cal.4th 225.) The inference “need not depend
on one or more unique or nearly unique common features; features of substantial
but lesser distinctiveness may yield a distinctive combination when considered
together.” (People v. Scott, supra, 52 Cal.4th at p. 473; see People v. Reza (1984)
152 Cal.App.3d 647, 655, quoting People v. Haston (1968) 69 Cal.2d 233, 246
[“Modus operandi evidence may be admitted to show identity if, ‘the marks
common to the charged and uncharged offenses, considered singly or in
combination, logically operate to set the . . . offenses apart from other crimes of the
same general variety and, in so doing, tend to suggest that the perpetrator [of both
offenses is the same] . . . .’”].)
       Here, multiple features of the uncharged misconduct and the charged offense
matched and supported an inference that the perpetrators of both were the same
person. The house burgled on June 4 and the property on which appellant
                                          10
trespassed on June 21 were in the same neighborhood, within half a mile of each
other and close to Speck’s residence where appellant lived. Both June 4 and June
21, 2013 were weekdays. Both the June 4 perpetrator and appellant arrived at the
targeted residences at approximately 8:30 a.m. The June 4 perpetrator “pounded”
on the front door; appellant was described as “knock[ing] loudly” on the Lopezes’
door. Melgarejo described the person at her door on June 4 as a dark-skinned
Hispanic male or a light-skinned African-American male, a description that fit
appellant. On June 4, the perpetrator parked a blue Giant bicycle near the front of
the house; Lopez saw appellant walking a blue bicycle on June 21 and shortly after
arriving on the scene, Officer Grajedo stopped appellant a block from the Lopez
residence riding a blue Giant bicycle. After satisfying himself that no one was at
home, the June 4 perpetrator went into the back yard to gain entrance to the
Ramirez residence; immediately after knocking at the Lopezes’ front door,
appellant was seen by Lopez attempting to gain access to the back yard through the
locked gate and then jumping over the fence. As appellant suggests, knocking on
the front door of the targeted house and entering through the back may be
commonplace tactics of daylight residential burglars. Here, however, there were a
sufficient number of “features of substantial but lesser distinctiveness” -- the
precise time of day the incidents occurred, the short span of time between the
occurrence of the two incidents, the geographical proximity of the residences, the
general description of the June 4 perpetrator matching appellant -- that when
combined with the more unusual feature -- the use of a blue Giant bicycle by the
perpetrator -- supported the trial court’s decision to admit the evidence.
      Moreover, another factor that may properly be considered in determining
whether the uncharged conduct and the charged offense share distinctive
characteristics is “proximity to [the defendant].” (People v. Erving (1998) 63
Cal.App.4th 652, 660.) In Erving, the defendant had been charged with several
                                          11
counts of arson. To establish identity, the prosecution presented evidence of
dozens of fires set in the neighborhoods where the defendant lived, “either at her
home or within easy walking distance of it.” (Id. at pp. 658-661.) The court held
that the defendant’s “proximity to nearly 40 arson fires in these circumstances
provides the ‘signature’ required for the uncharged fire to be relevant to prove her
identity as the arsonist” and that “[t]his mark, standing alone, [wa]s sufficient to
support the trial court’s order of admissibility.” (Id. at p. 661.) Here, the charged
and uncharged incidents occurred 18 days apart, within a month after appellant
moved into the neighborhood. The locations were within a short distance of the
home he shared with Speck. Appellant’s GPS monitor placed him at both
locations when the incidents occurred. The fact that both incidents occurred when
appellant was in the proximity was an additional factor supporting the decision to
admit the evidence.
       Where, as here, the evidence of prior conduct is sufficiently similar to the
charged offense to be admissible under Evidence Code section 1101, subdivision
(b), “the trial court then must consider whether the probative value of the evidence
‘is “substantially outweighed by the probability that its admission [would]
. . . create substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.” (Evid.Code, § 352.)’” (People v. Foster (2010) 50 Cal.4th
1301, 1328, quoting People v. Ewoldt, supra, 7 Cal.4th at p. 404.) “‘Rulings made
under [Evidence Code sections 1101 and 352] are reviewed for . . . abuse of
discretion. [Citation.]’” (People v. Foster, supra, at p. 1328.) “‘Under the abuse
of discretion standard, “a trial court’s ruling will not be disturbed, and reversal
. . . is not required, unless the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner that resulted in a manifest miscarriage of
justice.” [Citation.]’” (Id. at pp. 1328-1329.)


                                            12
      The trial court did not abuse its discretion in concluding that the probative
value of the evidence was not substantially outweighed by the probability that its
admission would create a substantial danger of undue prejudice. “‘Evidence is not
prejudicial, as that term is used in a section 352 context, merely because it
undermines the opponent’s position or shores up that of the proponent. The ability
to do so is what makes evidence relevant. The code speaks in terms of undue
prejudice.’” (People v. Doolin (2009) 45 Cal.4th 390, 438-440.) Unduly
prejudicial evidence consists of “‘“evidence which uniquely tends to evoke an
emotional bias against the defendant as an individual and which has very little
effect on the issues”’” (id. at p. 439) or that causes the jury to “‘“‘“prejudg[e]”a
person or cause on the basis of extraneous factors’” [citation].’” (People v.
Foster, supra, 50 Cal.4th at p. 1331.) Here, the evidence was neither inflammatory
nor provocative, but was relevant to the issue of the appellant’s identity as the
perpetrator of the June 4 burglary. The claim that the jury was unduly prejudiced
is contravened by the record of deliberations. The jurors asked several questions
pertaining to the timing of the burglary and carefully reviewed the evidence
concerning the accuracy of the GPS device before reaching its verdict. Nothing
supports the inference that the evidence of the June 21 incident inflamed the jury
or led it to resolve appellant’s guilt based on bias and emotion. The trial court did
not abuse its discretion in admitting the evidence.


      B. Abstract of Judgment
      Both parties agree that the abstract of judgment incorrectly states that the
crime of which appellant was convicted was first degree burglary when a resident
was “[present].” As discussed, that allegation was stricken by the court.
Accordingly, the abstract of judgment must be corrected.


                                          13
                                  DISPOSITION
      The judgment is affirmed. The clerk of the superior court is directed upon
issuance of the remittitur to prepare a corrected abstract of judgment striking the
language indicating a person was present during the commission of the burglary.
The clerk is directed to forward the corrected abstract to the Department of
Corrections and Rehabilitation.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              MANELLA, J.


We concur:




WILLHITE, Acting P. J.




COLLINS, J.




                                         14